COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-11-00291-CV


LAW OFFICES OF ST. CLAIR                                              APPELLANT
NEWBERN, III, P.C.

                                         V.

BEVERLY THOMAS                                                          APPELLEE


                                     ------------

          FROM COUNTY COURT AT LAW NO. 2 OF TARRANT COUNTY

                                     ------------

              MEMORANDUM OPINION1 AND JUDGMENT
                                     ------------

      Appellant filed a timely notice of appeal from the trial court=s May 9, 2011

“Order On Plaintiff’s Motion For Final Summary Judgment.”           The trial court

subsequently granted appellant=s motion for new trial on August 18, 2011, while it

still had plenary jurisdiction over the case. See Tex. R. Civ. P. 329b(e).




      1
       See Tex. R. App. P. 47.4.
      On August 25, 2011, we informed the parties that it appeared the trial

court=s granting of the motion for new trial rendered this appeal moot and that the

appeal would be dismissed as moot unless, on or before September 6, 2011, any

party desiring to continue the appeal filed a response showing grounds for

continuing the appeal. Neither party filed a response.

      Accordingly, on this court=s own motion, we dismiss the appeal as moot.

See Tex. R. App. P. 42.3(a), 43.2(f).



                                                   PER CURIAM

PANEL: WALKER, MCCOY, and MEIER, JJ.

DELIVERED: September 15, 2011




                                    2